Citation Nr: 1025743	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  03-30 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active duty from October 1977 to February 1978 
and was activated during Desert Storm from December 1990 through 
June 1991, with service in the continental United States.  In 
addition, she had periods of active duty for training (ACDUTRA) 
and inactive duty training (INACDUTRA) with the U.S. Army Reserve 
extending from May 1977 to November 2001, which are detailed in a 
document issued by the Department of the Army in October 2008.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

In January 2004, a travel Board hearing was held before a 
Veterans Law Judge, who is no longer with the Board.  In 
correspondence dated in April 2009, the Veteran was advised of 
this fact and of the opportunity to request another hearing 
pursuant to 38 C.F.R. §§ 20.707 and 20.717 (2009).  In May 2009, 
she indicated that she did not wish appear for another hearing 
and requested that the case be considered based on the evidence 
of record.

This case was previously before the Board in July 2009 at which 
time the service connection claim for GERD was remanded for 
additional evidentiary development.  A review of the file 
reflects that there has been substantial compliance with the 
actions requested in that Remand and the case has returned to the 
Board for appellate consideration.  See D'Aries v. Peake, 22 Vet. 
App. 97 (2008) (finding that only substantial compliance, rather 
than strict compliance, with the terms of a Board's remand 
directives is required).


FINDINGS OF FACT

1.  GERD was not shown prior to entrance or upon enlistment in 
conjunction with the Veteran's periods of active service from 
October 1977 to February 1978 or from December 1990 to June 1991, 
nor was GERD diagnosed during either of those periods of service; 
GERD was initially clinically shown in June 1999 and has not been 
etiologically linked to either of the Veteran's periods of active 
service.

2.  GERD was not incurred in or prior to any of the Veteran's 
periods of ACDUTRA extending from 1993 through 1998.  

3.  Clear and unmistakable evidence demonstrates that GERD was 
initially diagnosed in June 2009 and existed prior to the 
Veteran's ACDUTRA period extending from August 16 to 27, 1999.

4.  Clear and unmistakable evidence establishes that the 
Veteran's GERD did not permanently increase in severity during or 
as a result of her ACDUTRA period extending from August 16 to 27, 
1999.


CONCLUSIONS OF LAW

1.  The Veteran's GERD was not shown prior to or during either of 
her periods of active service; clear and unmistakable evidence 
shows that it existed prior to her period of ACDUTRA extending 
from August 16 to 27, 1999, and the presumption of soundness is 
rebutted.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303; 3.306 (2009).

2.  Clear and unmistakable evidence establishes that the 
Veteran's preexisting GERD was not aggravated by or during active 
service or any ACDUTRA period, nor is the Veteran's GERD 
otherwise related to service.  38 U.S.C.A. §§ 1110, 1131, 1153, 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.306 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Initially, the Board observes that the Veteran's service 
treatment records (STRs) are incomplete in this case.  Even prior 
to the enactment of the Veterans Claims Assistance Act of 2000, 
the United States Court of Appeals for Veterans Claims (Court) 
had held that in cases where a veteran's STRs were 
unavailable/incomplete, through no fault of the Veteran, there 
was a "heightened duty" to assist the Veteran in the development 
of the case.  See generally McCormick v. Gober, 14 Vet. App. 39, 
45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements)

The Board finds that with respect to the service connection claim 
on appeal, the VCAA duty to notify was satisfied by letters sent 
to the Veteran in April 2001, July 2004 and December 2006.  The 
letters addressed all required notice elements and were sent both 
prior and subsequent to the initial unfavorable decision issued 
by the agency of original jurisdiction (AOJ) in March 2002.

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
Veteran with notice of what evidence not previously provided will 
help substantiate his claim.  19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA 
must notify the Veteran of what is required to establish service 
connection and that a disability rating and effective date for 
the award of benefits will be assigned if service connection is 
awarded.  This notice was provided in correspondence dated in 
December 2006.  Subsequent adjudication of the claim on appeal 
was undertaken in Supplemental Statements of the Case (SSOC) 
issued in April 2009 and April 2010.  Prickett v. Nicholson, 
20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).

Under the VCAA, VA also has a duty to assist the Veteran in the 
development of a claim.  This includes assisting the Veteran in 
procuring STRs and other relevant treatment records and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Here, as indicated previously, the Veteran's STRs are 
incomplete, despite numerous attempts to obtain both the full 
active duty STRs and Army Reserve records.  In this regard, the 
Department of the Army, National Personnel Records Center, 
Defense Finance and Accounting Service, and U.S. Army Reserve and 
Personnel Center were all contacted in an attempt to obtain 
available records, and all available records have been obtained 
and associated with the claims folder.  Neither the Veteran nor 
her representative has identified any additional source which 
might have pertinent records.

Private treatment records have also been obtained and the Veteran 
has provided numerous statements and presented testimony at a 
Board hearing.

The evidence on file adequately addresses the threshold issue of 
current disability and as required, nexus to service/ACDUTRA, by 
virtue of VA examinations conducted in 2004, 2009 and 2010.  
Neither the Veteran nor her representative has maintained that 
these examinations are inadequate for purposes of adjudicating 
the claim on appeal.  Therefore, it is not necessary to remand 
the case to obtain a medical examination medical opinion in order 
to decide the claim at issue in this case.  38 C.F.R. § 
3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 (2004).

Accordingly, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the VCAA and that no further actions need be 
undertaken on the Veteran's behalf.  All appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).

Factual Background

The Veteran had verified active service from October 1977 to 
February 1978 and from December 1990 to June 1991, during which 
time her MOS was operating room specialist and she did not 
perform any foreign service. She also has verified had active 
duty for training (ACDUTRA) periods from August 7-11, 1993; July 
9-21, 1995; June 1-14, 1997; June 14-27, 1998; and from August 
16-27, 1999.  She filed a service claim for GERD in February 
2001, at which time she indicated that this condition had its 
onset in August 1999.  

The file contains the Veteran's December 1976 enlistment 
examination report which revealed no abnormalities of the abdomen 
and viscera.  The Veteran did not acknowledge having any symptoms 
or problems.

The file contains a periodic examination report dated in August 
1998, which revealed no abnormalities of the abdomen and viscera.  
The Veteran reported that she had not experienced stomach or 
intestinal trouble or symptoms of frequent indigestion.  

On August 19, 1999 during a period of ACDUTRA, the Veteran was 
walking at a slow pace and started experiencing chest pain, 
accompanied by difficulty breathing and light-headedness; 911 was 
called.  The Veteran was hospitalized at a private facility from 
August 19-21, 1999, primarily for complaints of chest pain.  
Diagnoses made during that hospitalization included GERD.  

The file contains private treatment records from the Lallie Kemp 
Medical Center (LKMC) dated from 1999 to 2001.  The Veteran was 
treated for epigastric pain in April 1999.  Mild GERD was 
assessed in June 1999, based on findings made in an upper GI 
study.  An entry dated in early August 1999 reflects that 
coronary artery disease (CAD) and GERD were diagnosed in 
conjunction with a follow-up for atypical chest pain.  On August 
30, 1999, following the August 1999 ACDUTRA period, an abdominal 
ultrasound study was undertaken in conjunction with the Veteran's 
complaints of epigastric pain.  The study was negative.  In 
February 2000, the Veteran was seen for a follow-up, at which 
time the diagnosed conditions included GERD, with no indication 
of active symptomatology.   

The Veteran presented testimony at a travel Board hearing held in 
January 2004.  She indicated that her GERD symptomatology began 
while she was deployed for Desert Storm from December 1990 to 
June 1991 (although it does not appear that she was deployed 
overseas).  She stated that during this time, she experienced 
symptoms of an upset stomach or indigestion, especially with 
eating certain foods, but was not treated for GERD.   

A VA examination of the intestines was conducted in August 2004.  
The Veteran denied having symptoms of nausea or constipation, but 
acknowledged having symptoms of diarrhea and loose stools.  A 
double contrast upper GI study revealed delayed esophageal 
peristalsis, without evidence of stomach or duodenal ulceration, 
stricture, or mucosal abnormality.  Spontaneous GERD and delayed 
esophageal peristalsis were diagnosed.

The Veteran's personnel file was received on microfiche in 
February 2002 and was processed to provide paper copies of these 
records in 2006.  This file did not include any medical records 
or evaluations subsequent to 1976.

A VA examination of the esophagus was conducted in February 2009; 
the claims folder and medical records were reviewed.  The 
Veteran's problem was described as GERD and the report indicated 
that she believed the onset of this condition was in 1993, 
becoming progressively worse since that time.  An upper GI study 
revealed a small sliding hernia with associated gastro-esophageal 
reflux.  The examiner commented that after reviewing the 
available records, it appeared that the Veteran's GERD was 
present prior to her military service, but noted that he was not 
able to address whether her military service aggravated or 
worsened her GERD without resorting to speculation.  

Pursuant to a Board remand of July 2009, another VA examination 
of the esophagus was conducted in March 2010; the claims folder 
and medical records were reviewed.  The Veteran's problem was 
described as GERD and the report indicated that she believed the 
onset of this condition was in 1999 or 2000, and reported that 
the condition had been stable since its onset.  The report 
referenced an upper GI study of February 2009 which had revealed 
a small sliding hernia with associated gastro-esophageal reflux.  
GERD was diagnosed.  The examiner concluded that it was less 
likely than not that the Veteran's GERD was incurred in service.  
The examiner noted the inconsistent history provided regarding 
the onset of GERD, as was provided by the Veteran upon VA 
examinations of 2009 and 2010 and noted that the evidence 
appeared to show that GERD was present prior to service 
(apparently the August 1999 ACDUTRA period).  The examiner 
further opined that it was not likely that GERD was chronically 
aggravated by the August 1999 period of ACDUTRA, noting that the 
Veteran's GERD had not increased in severity and had stabilized 
subsequent to that time.  

Analysis

In a case such as this where it appears that STRs are incomplete, 
the Board's obligation to explain its findings and conclusions, 
and to consider carefully the benefit-of- the-doubt rule, is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board must point out, however, the O'Hare precedent does not 
raise a presumption that the missing medical records would, if 
they still existed, necessarily support the claim.

Case law does not establish a heightened "benefit of the doubt," 
only a heightened duty of the Board to consider the applicability 
of the benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision when a veteran's medical 
records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 
(1995).  Similarly, the case law does not lower the legal 
standard for proving a claim for service connection, but rather 
increases the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant. Russo v. Brown, 9 Vet. App. 46 (1996).

Generally, in order to prevail on the issue of service 
connection, there must be evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition under section 1111 
for conditions not noted at entrance to service, VA must show by 
clear and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  Clear 
and unmistakable evidence is a more formidable evidentiary burden 
than the preponderance of the evidence standard.  See Vanerson v. 
West, 12 Vet. App. 254, 258 (1999) (noting that "clear and 
convincing" burden of proof, while a higher standard than a 
preponderance of the evidence, is a lower burden to satisfy than 
clear and unmistakable evidence).

Concerning clear and unmistakable evidence that the disease or 
injury was not aggravated by service, the second step necessary 
to rebut the presumption of soundness, a lack of aggravation may 
be shown by establishing that there was no increase in disability 
during service or that any increase in disability was due to the 
natural progress of the preexisting condition.  See Wagner v. 
Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153.

Where the government fails to rebut the presumption of soundness 
under section 1111, the Veteran's claim must be considered one 
for service incurrence or direct service connection.  See Wagner, 
370 F.3d at 1094-1096 (indicating that, in cases where the 
presumption of soundness cannot be rebutted, the effect is that 
claims for service connection based on aggravation are converted 
into claims for service connection based on service incurrence).  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

The Veteran maintains that GERD was caused by the environment and 
food she ate while on active duty/ACDUTRA.  

Indisputably, the record contains medical evidence of GERD, as 
diagnosed upon VA examinations conducted in both 2009 and 2010.  

Initially and in conjunction with the Veteran's contentions, the 
Board must address whether GERD was incurred in or aggravated 
during either of the Veteran's periods of service.  In this 
regard, GERD was not shown or diagnosed prior to either of the 
Veteran's periods of active service extending from October 1977 
to February 1978 or December 1990 to June 1991; nor was it 
diagnosed during either of those periods of service.  In hearing 
testimony provided in 2004, the Veteran indicated that she had 
some stomach problems during her 1990-1991 period of service; 
however, there is no documentation reflecting, nor does she 
maintain, that GERD was ever diagnosed during that time.  In 
addition, currently diagnosed GERD has not in any way been 
etiologically linked to either of the Veteran's periods of active 
service, nor again does the Veteran herself so maintain.  

Similarly, GERD was not shown to have been diagnosed in or prior 
to any of the Veteran's periods of ACDUTRA which took place 
between 1993 and 1998.  

The pertinent inquiry in the case, and the Veteran's primary 
contention, involves addressing the matter of whether or not the 
currently manifested GERD was incurred in or aggravated by a 
period of ACTDUTRA extending from August 16 to 27, 1999.  In this 
regard, the Board must initially establish whether GERD existed 
prior to this period of ACDUTRA.

VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by clear 
and unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 
25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).

In pertinent part, Wagner held that when no pre-existing 
condition is noted upon entry into service, the Veteran is 
presumed to have been sound upon entry.  The burden then falls on 
the government to rebut the presumption of soundness by clear and 
unmistakable evidence that the Veteran's disability was both pre-
existing and not aggravated by service.  The government may show 
a lack of aggravation by establishing that there was no increase 
in disability during service or that any "increase in disability 
[was] due to the natural progress of the" pre-existing condition.  
38 U.S.C. § 1153.  If this burden is met, then the Veteran is not 
entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 38 
U.S.C.A. § 1111, the Veteran's claim is one for service 
connection.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 3.322.

The Board finds that the file contains evidence which clearly and 
unmistakably establishes that GERD was diagnosed prior to the 
Veteran's period of ACDUTRA in August 1999.  Significantly, 
private medical records from LKMC reflect that mild GERD was 
assessed in June 1999, based on findings made in an upper GI 
study.  An entry dated in early August 1999, prior to the 
Veteran's August 1999 ACDUTRA period also shows that GERD was 
diagnosed at that time.  This clear and unmistakable medical 
evidence is further corroborated by the opinion of a VA examiner 
provided in 2010 to the effect that the evidence appeared to show 
that GERD was present prior to the August 1999 ACDUTRA period).  
There is no clinical evidence on file to the contrary.  

The Board notes that in light of the aforementioned clear and 
unmistakable clinical evidence, representations made by the 
Veteran herself, to the effect that GERD had its initial onset 
during the August 1999 ACDUTRA period, or even as early as 1993, 
lack credibility.  Moreover, her lay accounts as to the onset of 
GERD have been varied and inconsistent, as was pointed out by the 
VA examiner in 2010, based on a thorough review of the entire 
record and history.  As the Veteran's lay evidence is not 
considered credible, it does not in any way serve to refute the 
conclusion that GERD clearly and unmistakably existed prior to 
service.

The Board further finds clear and unmistakable evidence that the 
Veteran's preexisting GERD did not an increase in severity during 
her August 1999 ACDUTRA period.  Of substantial probative value 
in this regard is the opinion of the VA examiner in 2010, which 
was based on a cumulative review of the entire file and history, 
to the effect that that it was not likely that GERD was 
chronically aggravated by the August 1999 period of ACDUTRA, 
noting that the Veteran's GERD had not increased in severity and 
had stabilized subsequent to that time.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000).

Also significant in this regard, are records dated subsequent to 
the August 1999 ACDUTRA period, which reflect that on August 30, 
1999, an abdominal ultrasound study was undertaken in conjunction 
with the Veteran's complaints of epigastric pain; the study was 
negative.  In February 2000, the Veteran was seen for a follow-
up, at which time the diagnosed conditions included GERD, with no 
indication of active symptomatology.  There is no indication of 
any GERD treatment thereafter, until the Veteran was examined by 
VA in 2004.  With respect to the Veteran's lay statements as they 
pertain to aggravation, her accounts have been inconsistent and 
are not considered credible as to this matter.  Upon VA 
examination of 2009, the Veteran reported that GERD had become 
progressively worse since its onset; when examined by VA in 2010, 
she reported that the condition had been stable since its onset.  

In light of the evidence of record, the Board finds that the 
Veteran's GERD is shown by clear and unmistakable evidence to 
have existed prior to service with no increase in severity during 
or as a result of service.  Accordingly, the Board finds that the 
presumption of aggravation does not attach.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.303; See Wagner, 370 F.3d at 1096.

In making the above determinations, the Board has carefully 
considered the Veteran's lay assertions, generally contending an 
increase in the severity of GERD due to service/ACDUTRA.  
Although a Veteran's lay assertions are generally considered 
competent to assess pre-service and in-service symptomatology, 
here, some questions regarding credibility and consistency of her 
accounts relating to the history and course of GERD have arisen.  
Moreover, she has not been shown to possess the requisite medical 
training or credentials needed to render an opinion regarding the 
diagnosis or degree of aggravation of GERD.  Therefore, her lay 
opinion in this regard does not constitute credible evidence in 
support of his claim and lacks probative value with regard to the 
issue on appeal.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-
77 (Fed. Cir. 2007).

In conclusion, the Board finds that GERD clearly and unmistakably 
preexisted the Veteran's August 1999 ACDUTRA period and clearly 
and unmistakably was not aggravated therein.  When all the 
evidence is assembled VA is then responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event; or 
whether a preponderance of the evidence is against the claim in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  For all the reasons set forth above, the preponderance of 
the evidence in this case is against the Veteran's claim and the 
claim is therefore denied.


ORDER


Entitlement to service connection for GERD is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


